                                                                                  JS-6




 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     JOSE DIAZ, individually and on behalf      CASE NO. 8:18-cv-2262-DSF-SHK
11 of all others similarly situated,

12                  Plaintiff,                  ORDER GRANTING
13
                                                STIPULATION OF DISMISSAL
              vs.                               OF ACTION PURSUANT TO FED.
14 OLD DOMINION FREIGHT LINE,                   R. CIV. P. 41(a)(1)(A)(ii)
     INC., a Virginia Corporation; and
15 DOES 1 through 50,

16                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
     123823483.1
     ORDER GRANTING STIPULATION OF DISMISSAL OF ACTION PURSUANT TO FED. R. CIV.
                                        P. 41(a)(1)(A)(ii)
 1                                 ORDER
 2

 3            The Court has reviewed the Stipulation of Dismissal of Action (the
 4 “Stipulation”) filed by Plaintiff JOSE DIAZ (“Plaintiff”) and Defendant OLD

 5 DOMINION FREIGHT LINE, INC. (“Defendant”) (collectively, the “Parties”).

 6

 7            IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure
 8 41(a)(1)(A)(ii), Plaintiff’s individual claims in the above-captioned action shall be and

 9 hereby are dismissed with prejudice and Plaintiff’s putative class claims in the above-

10 captioned action shall be and hereby are dismissed without prejudice. Each party shall

11 bear its own costs and attorneys’ fees.

12

13            IT IS SO ORDERED.
14

15
            December 6, 2019
     DATE: _____________________                   _______________________________
                                                    _________________
                                                                    ______________
16                                                 HON.
                                                    ON DALE S.S FISCHER
17
                                                   UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28
     123823483.1                               1
     ORDER GRANTING STIPULATION OF DISMISSAL OF ACTION PURSUANT TO FED. R. CIV.
                                        P. 41(a)(1)(A)(ii)
